Buskirk, J.
The appellant was prosecuted in the court below for having committed an assault upon the person of Thomas W. Batman. There was a trial by j ury; verdict against appellant. A motion for a new trial was made and overruled, and exception was taken. Judgment was rendered on the verdict. The affidavit and information charge that the offense was committed in Putnam county, in the State of Indiana, on or about the ioth day of September, 1869. The evidence is in the record, and we have examined it with care, and have been unable to find any evidence tending to show when or where the offense was committed. Before the appellant could have been convicted, it was necessary for the State to prove that the offense had been committed in the county of Putnam, and within two years before the commencement of the prosecution.
The appellant also complains of the instructions given by the court of its own motion, and of the refusal of the court to give certain instructions asked by him. As the case will have to be reversed for the failure of the State to prove the time when and the place where the offense was committed, we have not examined the errors assigned upon the giving and the refusal to give the instructions complained o£
Judgment reversed, and the cause remanded for a new trial.